NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUTH MERI ACOSTA, AKA Ruth Mery                 No.    20-72052
Acosta Mejia,
                                                Agency No. A094-190-510
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted July 14, 2022
                              Pasadena, California

Before: BENNETT and KOH, Circuit Judges, and KATZMANN,** Judge.

      Ruth Meri Acosta Mejia, a citizen of Honduras, challenges the decision of

the Board of Immigration Appeals (“BIA”) dismissing her appeal of the

Immigration Judge (“IJ”)’s denial of her claims for withholding of removal and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.
protection under the Convention Against Torture (“CAT”). Exercising our

jurisdiction under 8 U.S.C. § 1252(a)(1), we deny the petition.

      “We review for substantial evidence the BIA’s decision that an applicant has

not established eligibility for . . . withholding of removal[] and CAT protection.”

Zhiqiang Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir. 2011), abrogated on other

grounds by Garland v. Ming Dai, 141 S. Ct. 1669 (2021). We will uphold the

agency’s findings of fact unless “any reasonable adjudicator would be compelled

to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      1.     Substantial evidence supports the BIA’s denial of withholding of

removal because Acosta failed to establish a clear probability of future persecution.

      Because Acosta did not allege that she experienced past persecution in

Honduras, she must show a “clear probability of future persecution” to establish

eligibility for withholding of removal. Tamang v. Holder, 598 F.3d 1083, 1091

(9th Cir. 2010). The agency found that Acosta failed to do so because she did not

demonstrate: (1) a nexus between her proffered Particular Social Group (“PSG”)—

that being the “Acosta family,” the “Arguellas Mejia family,” and the “Acosta

Mejia family”—and the harm feared; or that (2) her claimed fear is objectively

reasonable. Acosta contests both findings, but her arguments are unavailing.

      To the first point, although the agency accepted Acosta’s proposed family-

based PSG as cognizable, the agency found that any past harms endured by


                                          2
Acosta—in the form of murders and/or disappearances of eight family members—

did not come about because of membership in the family. On appeal, Acosta has

not identified a specific commonality among her family members to explain why

they as a family are targets. Acosta’s own explanations—that various family

members were murdered or disappeared for witnessing crimes, resisting extortion,

and/or serving as a judge—support the IJ’s assessment that her “family were

victims of criminal actors” who sought out various opportunistic moments to harm

and/or extort money from Acosta’s family members unconnected to a protected

ground.

      To the second point, although the agency articulated multiples issues

undermining the objective reasonability of Acosta’s fear of future persecution, on

appeal, Acosta only responds to one of them. Namely, Acosta contends that the

continued presence and safety of various family members in Honduras does not

undercut her objective fear of future persecution on family-based grounds because

the agency failed to make a finding that the identified remaining family members

are “similarly situated” to her. However, the agency did make such a finding and

the record does not compel a contrary determination where several of Acosta’s

remaining family members share her last name and continue to reside in Honduras.

Indeed, as the IJ observed, Acosta herself resided in Honduras without incident for

four years after her brother disappeared after witnessing a bank robbery.


                                         3
      Because Acosta has not raised any arguments sufficient to disturb the

agency’s determination that she failed to establish a clear probability of future

persecution, the BIA properly upheld the IJ’s order denying withholding of

removal.

      2.     Substantial evidence supports the BIA’s determination that Acosta is

ineligible for CAT relief because she failed to show she is more likely than not to

be tortured in Honduras by or with the acquiescence of the government.

      On appeal, Acosta’s argument seems to be that because the Honduran

government would not be able to protect her, the court should find acquiescence

rising to the level of torture. We have rejected such arguments. Andrade-Garcia v.

Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (“[A] general ineffectiveness on the

government’s part to investigate and prevent crime will not suffice to show

acquiescence.”). Moreover, record evidence—such as human rights reports by the

State Department—shows that the Honduran government is trying to combat the

kind of gang violence Acosta fears, and that the authorities were responsive to the

Acosta family following each gang-related fatality that befell her relatives.

      Because Acosta has not shown that the record compels a finding of

government acquiescence in torture, the BIA properly upheld the IJ’s order

denying her claim for protection under the CAT.

      PETITION DENIED.


                                          4